Title: From Louisa Catherine Johnson Adams to John Adams, 14 February 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 14 Feby 1818.
				
				I have read the pamphlet you sent me my dear John and am much pleased to find that you begin to turn your attention to literature in any shape—I admire exceedingly the principles which actuate the society for whom this address was made, but I am afraid that their doctrines are not made for our corrupt and perishable world and that  like old fairy tales they will only serve to prove to the world how much of the ingenuity of man may be excercised as agreeable fictions—Surely no one can be so deceived as to imagine that the Emperor of Rrussia has meant any thing more by his Letters than a compliment—Is it possible that they can imagine that a man whose first steps after entering into the holy League which they mention should double the pay of his troops and recruit and enlarge his Army so as to have it ready to march at an instants notice should really be a convert to their Doctrines?—Is it a man who loans his fleet to the Spaniards to fight against their Colonies who assist’s to arm a Nation against its own subjects at the very moment that he is professing his peaceable intentions to them that they profess to be sincere? e’er you adopt these fanciful theories my dear Son accustom yourself to investigate the actions of the people who promote them and weigh each circumstance that arises so as to form a correct judgement as it regards the possibility of your undertakings—No one can more admire the principle myself upon which the theory is founded than myself but I have seen too much of the world to be misled by such an illusive speculation which may serve to amuse mankind a little while but which I much can have no other tendency—Your Criticism was not perfectly correct as it regarded your Grandfathers remark—Assassination in the vulgar acceptation of the word is generally understood to mean kill in which  sense I see by your Letter you apply it—But it is more properly used when it is applied to an attempt at murder than to an actual commitment—I do not intend to check your criticisms on the contrary I have great pleasure in observing that you pay so much attention to what you read and hope you will continue to practice it as it will largely contribute to correct any error you may fall into as above and accustom you to search for the real meaning of words which are frequently used in a perverted sense—thus you find your Grandfather perfectly correct and your quotation from Stern very applicable.  Adieu, my dear John, continue to write me often and let me know what success you had at the examination—Ever most affectionately your Mother
				
					Louisa C. Adams
				
				
					Mary desires to be remembered to you—I wish I could boast of her industry but alas I am afraid she will never subdue her propensity to idleness—
				
			